Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any  correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9-10, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NL 1009494 (‘494) .
Claims 1 and 18, NL (‘494) discloses an amusement park comprising a ride vehicle (3) configured to move along a geographic path (11, 35); an aquatic portion (11) of the path defined by a water flow path (watercourse, see Abstract); an aerial portion (35) of the path defined by a track (35) configured to support a bogie (3), wherein the ride vehicle is configured to freely float and move along the water flow path in response to currents of the water flow path (Fig. 2), and the ride vehicle is configured to be carried along the track by the bogie (Fig. 1).

Claim 4, the bogie (3) is configured to engage with the ride vehicle (5) while the ride is disposed at the predetermined location at the terminus (33) of the aquatic portion of the path.
Claim 5, the aquatic portion of the path comprises a waterfall (34) (Fig. 7B) disposed adjacent to the terminus or transition area of the aquatic portion.
Claim 9, the bogie (3) comprises a wheel assembly (4) (Fig. 1) configured to couple to the track, and wherein the bogie comprises a prong (20) (Fig. 5) configured to couple to the ride vehicle (5).
Claim 10, the bogie (3) comprises a rotational mechanism (22) configured to rotate the prong (20) relative to the wheel assembly.
Claim 19, the geographic path comprises a liquid flow path defined by a flume, wherein the ride vehicle is configured to float along the liquid flow path or watercourse.
Claim 20, the geographic path comprises a terrestrial path (2) or (35), and wherein the ride vehicle is configured to drive along the terrestrial path.
Claim(s) 11, 12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemeth U.S. Patent 8,453,579.
Claim 11, Nemeth discloses a ride vehicle (120) comprising a slot or cavity (150) disposed internal to a hull of the ride vehicle and configured to freely float on a liquid (106) along a flow path; and a bogie (114) configured to move along a track and to couple to the ride vehicle via the slot (see Fig. 1).
Claim 12, the bogie comprises a prong (136) configured to extend into the slot and engage with the slot to couple the bogie to the ride vehicle (Fig. 1).
Claim 15, the bogie comprises a tilt mechanism (Figs. 7A-7E) configured to pitch the ride vehicle while the ride vehicle is coupled to the bogie (col. 6, lines 25-30).
Claim 17, the bogie comprises a drive system (not shown) configured to drive the bogie along the track (col. 6, lines 53-62).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NL ‘494 in view of Van Winkle et al U.S. Patent 5,704,294.
It is noted that NL ‘494 fails to teach the positioning system comprising the features as claimed.  However, Van Winkle et al discloses a waterfall ride attraction comprising a ride vehicle (64) configured to move along a path; a positioning system having a trough or ramp (36) (Fig. 4) configured to contact the ride vehicle to guide the vehicle to a predetermined location (applicant’s claim 3).  Van Winkle et al also discloses the use of a conveyer lift (16) configured to support the ride vehicle (64) and position the ride vehicle at the predetermined position (applicant’s claim 6); the conveyer having an angled surface (see Fig. 3) configured to support the ride vehicle at an angle relative to a horizontal plane at the predetermined location to drain liquid from the ride vehicle (applicant’s claim 7); a rotation system or turntable (14) (Fig. 1) (col. 2, lines 16-22) configured to rotate the ride vehicle relative to the water flow path.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the amusement part of NL ‘494 with the features as taught by Van Winkle et al for the purpose of enhancing the ride experience on the ride vehicle along the path.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth in view of Summer U.S. Patent 8,091,483.
It is noted that Nemeth fails to teach the use of the sensor as claimed.  However, Summer discloses a ride vehicle (150) driven by at least one bogie (530, 540) along a ride path, at least one sensor such as position sensor (col. 9, lines 25-35) for monitoring various position of the ride vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the ride vehicle of Nemeth with any suitable position sensor as taught by Summer for detecting a position or engagement of the ride vehicle with the bogie for the purpose of enhancing the safety of the ride vehicle. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over NL ‘494.
.
Allowable Subject Matter
Claims 13, 14, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711